Title: To James Madison from William Eustis, 2 September 1812
From: Eustis, William
To: Madison, James


Sir,
Tuesday 2. Septr. [1812]
In forming an answer to Govr. Strong I find some objections which induce me to enclose the papers for a second consideration. It appears that 3 of the 5 companies required for passamaquodda (which implies a greater extent of country than Eastport) have been ordered by the Govr for Eastport. The requisition of G. Dearborn is substantially complied with at this post. As it is a frontier post and known to be more exposed than any other, and as it further appears that in the order (published) calling out this detachment reference is had to the requisition of the President, (not having the order before me I am not able to state the precise terms of it) it may be worth considering whether under all the circumstances it is prudent to give the proposed answer, untill the volunteers are raised. In great haste & respect—
W. Eustis
Mr Munroe advises submitting the papers for consideration.
